Title: To George Washington from the Commissioners for the District of Columbia, 24 July 1795
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            City of Washington [D.C.] 24 July 1795
          
          The enclosed Letter from the Secretary of State covering the charge made by Mr Greenleaf were received by the mail the Day you left town. Upon such an occasion we thought the sooner an Invitation to Greenleaf to come forward and substantiate his charges was handed to him the better. The enclosed answer to him open and under Cover to the Secretary of State which is also enclosed was forwarded by the Mail of Tuesday. We shall forbear to make any Observations on this business at present, and shall wait with temper for the Result; happy in recollecting that Mr Laws business was taken up the second day after Mr Whites arrival and determined on immediately after it had been communicated to the Executive on the Morning of the third Day after Mr White had taken his Seat at the Board—We have the Honor to be with sentits of the highest respect sir Your mo. obedt Servts
          
            Gusts ScottWilliam Thornton
          
          
            Upon looking over the Minutes of our proceedings we find the following Entry on the Proceedings of June 10—“Letter received from Mr Law of this Day the consideration of it postponed until there is a full Board of which Mr Law being present, was informed.”
          
        